DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, taken alone or in combination, fails to disclose or render obvious a device or method comprising, among other things, a shell housing the head except for the attachment means. The closest relevant prior art of record, Smith (U.S. PG Pub. # 2016/0296104 A1), teaches the device of claim 14 and using the device in numerous medical devices (par. 0042), but fails to teach or suggest a shell housing the head except for the attachment means. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Response to Arguments
Applicant’s arguments with respect to claims 14 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 – 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemelson (U.S. Patent # 5,993,378).
	In Re claim 14, ‘378 teaches a device comprising: an optical fibre (182) having a functionalised distal exploration end comprising a sheath (186), and a ferrule (187) rigidly connected to the sheath at the distal exploration end; and a functionalised head (10c) configured to be removably attached on the ferrule, wherein the functionalised head comprises anchoring means for associating ligands or the functionalised head is functionalised with proteins or ligands (col. 26, lines 19 – 26).

	In Re claims 15 – 17 and 21, ‘378 teaches teaches wherein the ferrule and the functionalised head are rigidly attached by mechanical assembly, such as by crimping, fastening, screwing, clipping, twist locking (col. 13, lines 19 – 24);
wherein the attachment of the functionalised head to the ferrule is designed so that the head and the ferrule cannot separate during use of the device (fig. 17);

wherein the anchoring means are mesoporous silica micropads or other anchoring means for associating ligands there that are suitable for the detection of cancer cells, or photosensitiser ligands for the destruction of cancer cells by phototherapy (col. 26, lines 19 – 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 – 20 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub. # 2016/029104 A1).
	‘104 teaches a device comprising: an optical fibre (14, par. 0032) having a functionalised distal exploration end comprising a ferrule (12) at the distal exploration end; and a functionalised head (20) configured to be removably attached on the ferrule, wherein the functionalised head comprises anchoring means for associating ligands or the functionalised head is functionalised with proteins or ligands (par. 0034).

	‘104 is silent to the optical fibre comprising a sheath and the ferrule rigidly connected to the sheath at the distal exploration end.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sheath around an optical fiber as a sheath ensures light traversing through the fiber stays in the fiber and it protects the fiber. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rigidly connect the sheath to the ferrule at the distal exploration end so as to ensure the fiber doesn’t move in relation to the ferrule, which would cause misalignment with lens 41 thereby degrading focusing of the light. 

In Re claims 15 – 17, 19, 20 and 24, ‘104 teaches wherein the ferrule and the functionalised head are rigidly attached by mechanical assembly, such as by crimping, fastening, screwing, clipping, twist locking (figs. 4, 6 or 7);

wherein the ferrule and the functionalised head respectively comprise attachment means by mutual interaction, such as male and female interaction means (figs. 3 or 4);
wherein the functionalised head comprises a hollow body, of which the inner space is configured to house the ferrule (fig. 3);
wherein the functionalised head is made of polymer material or of glass, or is ceramic-based or stainless steel based, or composite material based, or is made of a combination of several materials (par. 0033);
an endoscope or catheter comprising at least one device according to claim 14 (par. 0042).

In Re claim 18, ‘104 teaches the device of claim 14, wherein the functionalised head has an outer face (fig. 6), called emission face, at least one portion of which is transparent (41) for the passage of light, but is silent to the transparent portion being polished.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to polish the transparent portion so as to ensure optimum optical coupling.

In Re claim 22, ‘104 teaches the device of claim 14, but is silent to duplicate parts as claimed in claim 22. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of functionalized 

In Re claim 23, ‘104 teaches the heads of claim 22 and matching the functionalised heads with the properties of medical devices (par. 0042). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep a kit of heads, each with properties for a desired medical devices such as an endoscope so as to allow for use of the optical fiber in a variety of medical devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874